United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 19-7010                                                     September Term, 2021
                                                                         1:14-cv-00745-APM
                                                           Filed On: March 1, 2022
United States of America, for the use and
benefit of American Civil Construction, LLC,

                  Appellee

         v.

Hirani Engineering & Land Surveying, PC,

                  Appellee

Colonial Surety Company,

                  Appellant


------------------------------

Consolidated with 19-7011, 19-7015


         BEFORE:           Henderson and Rogers, Circuit Judges*

                                             ORDER

         It is, on the court’s own motion,

      ORDERED that the June 19, 2020 opinion in United States of America, for the
Use and Benefit of American Civil Construction, LLC v. Hirani Engineering & Land
Surveying, PC, 962 F.3d 587 (D.C. Cir. 2020), be amended as follows:

       (1) Page 589, First paragraph, line 25, delete the word “case” and insert in lieu
thereof the word “record”;

       (2) Page 593, Third paragraph, line 29, delete the word “case” and insert in lieu
thereof the word “record”;

* Then Judge Garland participated in the June 19, 2020 disposition of this matter but is
no longer a judge on this Court and consequently he did not participate in the
disposition of this order.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 19-7010                                                September Term, 2021


       (3) Page 594, First full paragraph, line 1, delete the word “case” and insert in lieu
thereof the word “record”; and

       (4) Page 595, Last paragraph, line 1, delete the word “case” and insert in lieu
thereof the word “record”.

      The Clerk is directed to issue the amended opinion and to amend the judgment
issued June 19, 2020. It is

      FURTHER ORDERED that because the court will issue an amended opinion and
judgment in this case and is in receipt of the district court’s August 26, 2020
supplemental findings of fact and conclusions of law, the parties are directed to file
motions to govern further proceedings by March 31, 2022.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2